Citation Nr: 0407315	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  97-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for post-operative 
residuals, right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1968 
to August 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In February 2000, the Board denied the veteran's claim for a 
compensable evaluation for post operative residuals of a 
right hernia repair.  The veteran appealed that decision to 
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In April 2001, the Court 
issued an Order vacating the Board's decision and remanded 
the matter to the Board for readjudication.  On April 2002, 
the Board ordered further development in the case, and 
subsequently remanded the claim to the RO for further 
consideration.  The case has been returned to the Board and 
is ready for further review. 

In a statement received at the Board in March 2003, the 
veteran stated that his disability rating for his left eye 
should be increased.  This matter is referred to the RO for 
consideration.  In a statement received at the RO in August 
2003, the veteran indicated that he had a left inguinal 
hernia that could be due to the right side service-connected 
hernia causing the intestines to move.  The Board construes 
this statement as an informal claim of entitlement to 
secondary service connection for a left inguinal hernia, and 
the matter is referred to the RO for consideration.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's postoperative residuals of a right inguinal 
hernia, as shown by recent VA examinations, is manifested by 
an 8 centimeter, non-tender scar in the right inguinal area 
with no clinical evidence of hernia on the right.  




CONCLUSION OF LAW

The criteria for entitlement to an increased (compensable) 
disability evaluation for service-connected post operative 
residuals, right inguinal hernia repair, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. Part 
4, Code 7338 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  38 
U.S.C. §§ 5102 and 5103 (2003).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  38 U.S.C. § 5103A.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.   

In the present case, regarding the issue of an increased 
evaluation, substantially complete application was received 
in September 1997.  Thereafter, in a rating decision dated in 
July 1999 that issue was denied.  While a letter was sent to 
the veteran in March 1998 informing him of what the VA had 
done and what VA needed from the veteran, after that rating 
action was promulgated the Board in August 2002 sent notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case and supplemental statement of the case, 
in addition to correspondence to the appellant, have provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with VA's revised notice 
requirements.  The Board finds that VA does not have any 
further outstanding duty to inform the appellant that any 
additional information or evidence is needed.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After the notice was provided, a supplemental statement of 
the case was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and VA examination reports.  The Board is 
not aware of any additional relevant evidence, which is 
available in connection with the issue on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the appellant's 
claims.  Accordingly, the Board concludes that remanding the 
claim for additional development under the new statute and 
regulations is not necessary, and reviewing the claims 
without remanding is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, in the August 2002 letter sent to the veteran 
from the Board, the veteran was informed that he should send 
any additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.  

In January 1973, the RO granted service-connection for post 
operative residuals, right inguinal hernia repair, and 
assigned a 0 percent disability rating, which has remained in 
effect since the January 1973 decision.  

Service medical records document a right inguinal hernia with 
related surgery in June 1971.  The veteran continued to 
complain of pain in the right inguinal area throughout the 
remainder of his service.  

In a September 1997 statement, the veteran indicated that his 
hernia had resulted in disfigurement.  He remarked that an 
incision scar had fallen and become disfiguring.  

In May 1999 the veteran underwent a VA hernia examination.  
The veteran expressed concern that he had a deforming rash as 
opposed to the flat, barely perceptible scar that he had in 
the past.  Physical examination revealed that the veteran was 
well nourished and in no distress.  An approximately 8 
centimeter depressed adherent scar over the right inguinal 
area beneath the pubic hair was noted.  It was hyperpigmented 
but non-tender.  There were no hernias present on either 
side. Examination of the extremities revealed no clubbing, 
edema, or rash. Diagnoses included inguinal hernia, surgical 
repair of hernia, postoperative infection of hernia repair 
site, scar over the right inguinal hernia, and 
gastroespholangeal reflux disease.  

In July 1999, the veteran stated that he had a protrusion on 
his left side because the right side "sunk or collapsed" due 
to the service-connected hernia.  He also indicated that he 
had pain on his right side.  He also mentioned that there was 
a disfigurement on the right side that a physician informed 
him would be noted.  

The veteran was examined by VA in November 2002.  The 
examiner noted that the claims file had been reviewed.  It 
was noted that the veteran reported that he did not have pain 
at the surgical site of his right inguinal hernia.  The 
examiner reported that there was no current infection at the 
right hernia repair site.  It was noted that the incision was 
8 cm by 2 cm and linear in the right inguinal area. The 
examiner indicated that the scar was not objectively tender 
and not adherent.  The texture of the scar was normal, it was 
nonpalpable, with no ulceration or breakdown of the skin, no 
elevation or depression of the scar, no underlying tissue 
loss associated with the scar, and no inflammation, edema or 
keloid formation.  It was reported that the scar was the same 
color as the surrounding skin and there was no disfigurement 
and no limitation of function of any affected part.  The 
diagnosis was that the veteran's scar from the right inguinal 
hernia repair done in 1970 is not causing the veteran any 
problems, no tenderness or pain, and does not limit his 
movement in any way, shape or form.  

In March 2003, the veteran was examined at a VA facility.  
The veteran reported that his right hernia repair did not 
give him any trouble, but that the scar had sunken in over 
the past 10 years.  The examiner stated that no right hernia 
was palpated, and there was no pain on palpation. 

In May 2003, the veteran submitted material from the Internet 
regarding hernias.  

The veteran's disability is rated under the provisions of 
Diagnostic Code 7338, which provides for a 0 percent rating 
for an inguinal hernia when small, reducible, or without true 
hernia protrusion.  A 10 percent rating is for application 
for postoperative recurrent hernia, readily reducible and 
well supported by truss or belt.  A 30 percent rating is 
authorized for a small, postoperative recurrent, or 
unoperated irremediable, hernia that is not well supported by 
truss or not readily reducible.  

As the veteran has scar residuals the Board must also 
consider whether the veteran may be compensated for scarring 
under the Rating Schedule.  

The regulations for evaluation of skin disabilities were 
revised during the course of this appeal, effective on August 
30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Although the RO has not evaluated the veteran's scar 
under the revised criteria, the Board notes that the veteran 
has undergone a VA examination in conjunction with his claim.  
Accordingly, the Board concludes that remanding the claim for 
additional development under the new criteria is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will apply both the old and new 
versions of the criteria to the veteran's claim.

Residual superficial scarring must be poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating. 38 C.F.R. Part 4, § 
4.117, Diagnostic Codes 7803, 7804 (prior to August 30, 
2002).  Scars, other than disfiguring facial scars, residuals 
of second or third degree burns, or scars that are poorly 
nourished, etc., are rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Part 4, Diagnostic Code 
7805 (prior to August 30, 2002).  The record as a whole does 
not show that the veteran's scar is productive of any 
significant functional impairment, nor otherwise disabling.  
A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

After reviewing the evidence of record, the Board finds that 
an increased rating for postoperative residuals of a right 
inguinal hernia is not warranted.  As there is no evidence of 
a current postoperative recurrence of the right inguinal 
hernia, a 10 percent evaluation under Diagnostic Code 7338 is 
not warranted.  The March 2002 VA evaluation report notes 
that no right inguinal hernia was palpated.  Further, neither 
the May 1999 VA examination, the November 2002 VA examination 
nor the March 2002 VA evaluation reflect findings of a 
tender, painful, or poorly nourished scar such that a 
compensable rating under Diagnostic Codes 7803, 7804 and 7805 
is justified under the old criteria.  In addition, the 
veteran's scar is not deep, does not cause limitation of 
motion, and does not exceed 6 square inches.  The scar does 
not cause limitation of motion and does not exceed144 square 
inches.  The scar is not unstable and is not painful on 
examination.  Thus a compensable evaluation is not warranted 
under the new criteria.  As the Board knows of no other basis 
which would provide the veteran with a higher schedular 
evaluation, his claim for an increased disability rating is 
denied. 

In reaching this decision, the Board has considered the 
information from the Internet discussing hernias that the 
veteran submitted. This information generally does not 
support the appellant's claim, since it merely provides 
information about hernias in general.  The Board does not 
assign this type of evidence much weight, as it does not 
identify any degree of impairment pertinent to the veteran's 
disability.  This Internet evidence does not address the 
facts that are specific to the veteran's case.  The Court has 
held that medical statements or even treatise materials may 
be discounted when they do not specifically relate to the 
case at hand.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Thus, the Board concludes that this information is 
insufficient to establish that the veteran's disability 
warrants an increased evaluation.  

The Board also observes that the disability picture presented 
in this case is not so exceptional so as to warrant referral 
for extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(2003).  It was noted during the March 2003 
VA evaluation that the veteran is employed and there is no 
indication in the record that he has been hospitalized due to 
his service connected right inguinal hernia residuals.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

A compensable evaluation for post operative residuals, right 
inguinal hernia repair is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



